 

Exhibit 10.3

[gq01gtrdihu2000001.jpg]

Retirement and Non-Competition Agreement - Mark A. Russell

This Agreement is made and entered between, Mark A. Russell (“Employee” or
‘‘you”) and Worthington Industries, Inc. (together with its affiliated
companies, the ‘‘Company”). The effective date of Employee’s retirement, and the
last day of work, shall be August 22, 2018 (the “Retirement Date”). In
connection with this retirement, the following provisions will apply.

1.

Cash Payments:  The Company shall provide the following payments to Employee,
less applicable taxes and withholdings. These payments will be in lieu of all
other forms of compensation.

(a)Reimbursement of any unreimbursed business expenses of Employee, in each
case, to the extent not theretofore paid;

(b)Employee’s base salary earned through the Retirement Date, to be paid on the
Company’s regular payroll dates following the Retirement Date;

(c)An amount equal to Employee’s 2018 base salary in effect as of the Retirement
Date, plus Employee’s Fiscal 2019 target award under the Worthington Industries,
Inc. Annual Incentive Plan for Executives (‘‘STIP’’), which together equal
$1,278,333, payable in accordance with the following:

(i)An amount equal to $550,000 payable in 25 equal bi-weekly installments of
$22,000 on the Company’s normal payroll schedule dates in accordance with the
customary payroll practices of the Company commencing on September 14, 2018.

(ii)The remaining amount ($728,333) payable in a lump sum on June 7, 2019, in
accordance with the customary payroll practices of the Company.

(d)To the extent that the award Employee would have received under the STIP
based on the levels of performance actually achieved by the Company for Fiscal
2019 if he remained employed by the Company exceeds Employee’s Fiscal 2019 STIP
target award, Employee will be paid an amount equal to such excess, in a single
lump sum, on or about the date that Fiscal 2019 STIP awards are paid.

2.

Health Care Coverage:  Employee’s normal eligibility for health care coverage
(medical, dental, vision and/or health care flexible spending account) ends on
the Retirement Date. Employee and his or her enrolled dependents each have a
right to continue health care coverage for up to 18 months (in the case of a
health care flexible spending account, to the end of the calendar year) pursuant
to COBRA. The Company will, for 12 months, pay or reimburse Employee for any
COBRA premium payable by Employee during such 12 month period to the extent such
premium exceeds the amount paid by active employees for the plan option(s) in
which Employee and his or her dependents are enrolled. To facilitate continuity
of coverage, any amount payable by the Employee will be deducted from bi-weekly
cash payments unless Employee elects to waive COBRA continuation of health care
coverage. Employee may waive COBRA coverage by contacting NueSynergy at
855-890-7239. Questions regarding payment of COBRA premiums during the
Retirement Period may be directed to Jamie Hill at 614-840-4158. Subsequent to
the Retirement Period, the full COBRA premium will apply.

3.

Worthington Industries, Inc. Deferred Profit Sharing Plan
(DPSP/401K):  Employee’s 401(k) Plan account is 100% vested. Base salary
payments for employment through the Retirement Date, will have 401(k) deducted
as elected with Fidelity. The compensation provided in Section 1 (c) and (d) is
not eligible for 401(k) deferrals or Company contributions. If you have
questions regarding your 401(k) plan, please contact Jenny Germann at
614-840-3787. Distribution of the 401(k) account will be made in accordance with
the provisions of the Plan.

1

--------------------------------------------------------------------------------

 

4.

Other Benefit Plans:  The Employee Assistance Program will continue for 30 days
beyond the Retirement Date. Participation in any of the voluntary, employee-paid
plans in which Employee is now participating may continue at Employee’s cost for
the Retirement Period. Benefits under all other plans, including life insurance,
supplemental life, and short / long term disability, will terminate on the
Retirement Date.

5.

Restricted Stock, Options & LTIP Awards:  Any stock options which are vested as
of the Retirement Date may be exercised in accordance with the plan provisions
governing retirement. Employee will receive a prorated portion of his unvested
restricted stock according to the provisions of the applicable plan and the
award agreement. Employee will receive a prorated portion of the outstanding
long-term incentive (LTIP) performance cash and performance share awards
according to the plan and awards provisions applicable to retirement. Questions
regarding stock options or restricted stock should be directed to Cindy Sprague
at 614-840-4416.

6.

Outplacement Services:  The Company, at its expense, will pay the fee for the
approved outplacement services. (Twelve Month Executive Service provided by Lee
Hecht Harrison)

7.

Company Property:  All Company items, including keys, credit cards, parking
stickers, laptops, etc. must be returned upon request of the Company.

8.

Confidentiality:  Employee will not disclose, directly or indirectly, any
Confidential Information of the Company during the Retirement Period or at any
time thereafter. Employee will leave with and/or return to the Company (and
Employee will not retain copies of) any items which contain Confidential
Information and will not use or disclose any Confidential Information in any
future employment or otherwise.

Confidential Information of the Company can generally be described as
information about the Company and/or its business activities, not generally
known outside the Company, which is used or useful in its business or which
tends to confer a competitive advantage. Confidential Information is also any
information about the Company which Employee knows or should know or suspect the
Company considers confidential and/or would not want others, particularly
suppliers or competitors, to know. This includes, without limitation, trade
secrets, know-how, information about steel pricing, contracts or relationships,
information about products or processes, technical, business and financial
information, customer and supplier lists and other unpublished lists, and
information relating to manufacturing, purchasing, inventories, data processing,
personnel, marketing, sales, pricing, costs and quotations.

9.

Non-Competition:  As a result of Employee’s employment with the Company,
Employee has knowledge of the Company’s Confidential Information, Employee has
developed relationships with the Company’s suppliers and customers, and the
Employee has an existing Non-Competition Agreement. In consideration of the
payments being made hereunder and the existing Non-Competition Agreement, during
his employment with the Company and for a period of two years after his
Retirement Date, he will not, directly or indirectly, without the specific
written consent of the Company: (i) compete with the Company in the Restricted
Area, or act as an employee, agent, consultant, representative, officer or
significant investor with or of, or receive any remuneration from any entity
which competes with the Company in the Restricted Area, (ii) attempt to take
away or divert from the Company any business of any of the Company’s customers;
(iii) disparage the Company or in any other way interfere with the relationship
between the Company and any of its customers or suppliers; or (iv) induce or
attempt to induce any employee of the Company to leave the employ of the Company
or in any way interfere with the relationship between the Company and any of its
employees. The ‘‘Restricted Area’’ is any area in the United States or Europe
where the Company promotes, sells, manufactures, or provides any product,
process or service. Should any provision of this section be deemed to exceed the
time, geographic or other limitations permitted by applicable law, then such
provision shall be deemed reformed to the maximum time, geographic or other
limitations permitted by such applicable law.

2

--------------------------------------------------------------------------------

 

10.

Release of Claims:  Employee hereby agrees to irrevocably and unconditionally
release and forever discharge the Company from any and all actions, causes of
actions, damages (including, but not limited to wages and benefits), suits,
claims, complaints, costs and demands whatsoever, at law or in equity, which he
ever had, now has or hereafter may have, whether known or unknown by him or the
Company as of the date hereof, by reason of or in any way related to his
employment, separation from employment, loss of employment, stock options or
other equity awards, or the forfeiture or termination of such stock options or
other equity awards, including but not limited to breach of contract, tort, or
any federal, state or municipal statute or local ordinance relating to
employment including, without limitation, any claim for wrongful discharge,
breach of contract, benefits under plans or programs, including without
limitation, any retirement or termination pay program or other common law claims
or claims in equity and, all statutes and ordinances concerning employment
discrimination on account of, but not limited to, sex, race, age, religion,
national origin, marital status, military status and disability, including
without limitation, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000e et seq., the Americans with Disabilities Act, 42 U.S.C. §§ 12101
et seq.; the Employee Retirement Income Security Act (‘‘ERISA’’), 29 U.S.C. §§
1001 et seq.; the Age Discrimination in Employment Act (‘‘ADEA’’), 29 U.S.C. §§
621 et seq.; the Older Workers Benefit Protection Act; the Family & Medical
Leave Act, 29 U.S.C. §§ 2601 et seq.; the Fair Labor Standards Act, 29 U.S.C. §§
201 et seq.; the Ohio Civil Rights Act, OHIO REV. CODE ANN. §§ 4112.01 et seq.
and its accompanying regulations; the Ohio Law on Equal Pay, OHIO REV. CODE ANN.
§ 4117.17; the Ohio Jury Duty Leave Statute, OHIO REV. CODE ANN. § 2313.18; the
Ohio Voting/Election Duty Leave Statute, OHIO REV. CODE ANN. § 3599.06; the Ohio
Witness/Crime Victim Leave Statute, OHIO REV. CODE ANN. § 2151.211; the Ohio
Emergency Response Leave Statute, OHIO REV. CODE ANN. § 4131.41; the Ohio
Military Leave/Re-Employment Rights Statute, OHIO REV. CODE ANN. §§ 5903.02 and
5903.99; the Ohio Trade Secrets Act, OHIO REV. CODE ANN. §§ 1333.61 et seq.; the
Ohio Whistleblower's Protection Statute, OHIO REV. CODE ANN. §§ 4113.51 et seq.;
the Ohio Minimum Wage Act, OHIO REV. CODE ANN. §§ 4111.01 et seq.; the Ohio Wage
Payment Statute, OHIO REV. CODE ANN. §§ 4113.15 et seq.; and all other Ohio
statutes, regulations, and common law pertaining to Employee's employment with
the Company. In addition, Employee also releases the Company and waives any
right to or claim for any and all attorney’s fees, including litigation expenses
and costs which Employee or his counsel may claim under any statute, regulation,
or at common law or in equity, including but not limited to those set forth in
this section. This release is not intended to apply to claims relating to vested
employee benefits. Employee acknowledges 1) he has been furnished at least 21
days to consider whether or not to sign this Release, 2) this Release is written
in plain language understood by Employee, 3) Employee  has been, and  hereby is,
encouraged to consult with an attorney prior to signing this Agreement, 4) the
payments received in exchange  for this Release is sufficient additional
consideration for the Release and 5) this Release  only applies to claims or
occurrences which exist on or prior to the effective date set forth in Section
17 below. Employee is not waiving any rights that cannot be waived by law but
does forever waive his right to recover any damages should any local, state, or
federal agency ever pursue a claim on his behalf against the released parties
relating to any matter concerning his employment or separation from employment
with the Company.

11.

Notice of Concerns and Assistance:  Employee represents that he has disclosed
and will disclose to appropriate officers of the Company any information or
concerns he has or may have concerning potential liabilities or contingencies
with respect to the company and its affiliates and which are not reflected in
their financial books and records. Employee agrees to provide reasonable
assistance to the Company and its affiliates, upon request of the Company, in
any litigation related to matters in which the Employee has knowledge or was
involved during his employment with the Company.

12.

Compliance with Code Section 409A:  This Agreement is intended, and shall be
construed and interpreted, to comply with or be exempt from Section 409A of the
Internal Revenue Code (‘‘Section 409A’’) and, if necessary, any provision shall
be held null and void to the extent such provision (or part thereof) fails to
comply with Section 409A or the Treasury Regulations thereunder. For purposes of
Section 409A, each payment of compensation under this Agreement shall be treated
as a separate payment of compensation. Any amounts payable solely on account of
an involuntary termination shall be excludable from the requirements of Section
409A, either as separation pay or as short-term deferrals to the maximum
possible extent. Notwithstanding anything in this Agreement to the contrary, any
reimbursements or in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A,

3

--------------------------------------------------------------------------------

 

including, where applicable, the requirements that (a) any reimbursement is for
expenses incurred during the period of time specified in this Agreement, (b) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any taxable year of Employee may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
Employee, (c) the reimbursement of an eligible expense will be made no later
than the last day of Employee's taxable year following the year in which the
expense is incurred, and (d) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit. Nothing contained
herein shall be constructed as the guarantee of any particular tax treatment to
Employee, and the Company shall have no liability with respect to my failure to
comply with the requirements of Section 409A. The parties acknowledge that
Employee is retiring at the request of the Company and that the retirement will
be treated as an involuntary termination for purposes of Section 409A.

13.

Governing Law:  This Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio.

14.

Injunctive Relief:  If Employee breaches this Agreement, an award of monetary
damages to the Company will be inadequate and the Company shall be entitled to
obtain temporary and permanent injunctions without the necessity of proving
actual damages. This will not limit the Company’s right to collect actual
monetary damages which it can prove. If any provision of this Agreement is
invalid or unenforceable, it shall not affect the other provisions of this
Agreement.

15.

Retiree Healthcare Eligible Employees:  Employee is eligible to purchase retiree
health care coverage, provided that: (a) the appropriate election forms are
completed and submitted within 30 days of the last date of Retirement Period;
and (b) the Employee maintains medical coverage throughout the Retirement
Period. As stated in Section 2 above, the COBRA premiums payable by the
Employee, and not reimbursed, during the Retirement Period equal the amount
active employees pay for such coverage.

16.

Retirement Period:  The “Retirement Period’’ is the period of 12 months
following the Retirement Date.

17.

Effective Date:  This  Agreement will become effective on the eighth (8) day
following Employee’s signing of the Agreement (or if later the Retirement Date)
unless Employee revokes this Agreement in writing signed and dated within seven
(7) days after signing (the ‘‘Revocation Period”) and delivered to the Company
within three (3) days after the date of revocation, or unless the Company fails
to sign the Agreement on or before the Revocation Period expires.

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

/s/ Mark Russell

 

Worthington Industries, Inc.

Employee Signature

 

 

 

 

 

 

 

 

 

Mark A. Russell

 

By:

 

/s/ John P. McConnell

Employee Name - Printed

 

 

 

 

 

 

 

 

 

Date:

 

8/27/18

 

Date:

 

8/27/18

 

5